Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 16-30, in the reply filed on 4/7/22 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: On paragraph [0014] of specification mentions "having all the features of Patent Claim 1".  A direct reference to a particular claim number is objected to since the order of claim numbering will change during prosecution and will be finally renumbered prior to publishing as a patented document.  This may cause errors in descriptive correspondence between the specification with that of the finally numbered claim that is being directly referred to in the specification.  Applicant is advised either delete the direct reference to the numbered claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the baffle" in line 3.  
There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the baffle unit is substantially flat” in line 2.  It is not clear that what is considered “flat”.  In addition, the word "substantially" renders the claim indefinite because it is unclear whether the limitation following the word "substantially" is a required by the Applicant as part of the claimed invention or not.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bozic CN 104470609 (see English equivalent US 20150174508).
As regarding claim 1, Bozic discloses the claimed invention for a gas-liquid separator (abstract, claim 1 and fig. 1) for a chromatography system comprising: a) a separating region having an inlet nozzle (30), a baffle unit (14), and a gas distribution unit (16, 17 and fig. 1); (b) a dividing region (60, 62) having a liquid outlet (38); and (c) a gas discharge region having a gas outlet (34); wherein the separating region is connected to the dividing region by a separating opening (‘gap’ 18) and a distance of the inlet nozzle from the baffle unit is greater than a smallest longitudinal extension of the separating opening and the inlet nozzle is configured such that a gas-liquid stream directed through the inlet nozzle can act on the baffle unit (pg 4, ln 18-26, pg 10 ln 29-37 and fig. 1).
As regarding claim 3, Bozic discloses all of limitations as set forth above.  Bozic discloses the claimed invention for wherein the gas-liquid separator is operable with a stream direction of the gas in the separating region (14, 17, 30) which is substantially parallel to a stream direction of the liquid.
As regarding claim 4, Bozic discloses all of limitations as set forth above.  Bozic discloses the claimed invention for wherein the separating opening (18) is configured such that a stream velocity of the gas in the dividing region (60, 62) is reduced.
As regarding claim 6, Bozic discloses all of limitations as set forth above.  Bozic discloses the claimed invention for wherein the gas-liquid separator has installations in the dividing region (60, 62) for reducing the gas stream.
As regarding claim 7, Bozic discloses all of limitations as set forth above.  Bozic discloses the claimed invention for wherein the baffle unit is substantially flat and functions as a baffle plate (14).
As regarding claim 13, Bozic discloses all of limitations as set forth above.  Bozic discloses the claimed invention for wherein the inlet nozzle (30) is configured such that a gas-liquid stream directed through the inlet nozzle can act on the baffle (14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 8-13 and 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bozic CN 104470609 (see English equivalent US 20150174508).
As regarding claim 2, Bozic discloses all of limitations as set forth above.  Bozic discloses the claimed invention except for wherein the separating region does not have a circular cross-sectional area in a region of the inlet nozzle.  The shape of a structural feature is considered a matter of choice which a person of ordinary skill in the art before the effective filing date of the invention was made would find obvious absent persuasive evidence that particular configuration is significant, see In re Dailey, 149 USPQ 47.
As regarding claim 5, Bozic discloses all of limitations as set forth above.  Bozic discloses the claimed invention except for wherein the separating opening has two, three, four, or more partial separating openings, by arrangement of which a reduction in the stream velocity of the gas is effectible.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the separating opening has two, three, four, or more partial separating openings, by arrangement of which a reduction in the stream velocity of the gas is effectible in order to enhance liquid-gas separator performance, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
As regarding claim 8, Bozic discloses all of limitations as set forth above.  Bozic discloses the claimed invention except for wherein a diverting unit is provided in the separating region, by which an aerosol stream can act on a second baffle unit.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein a diverting unit is provided in the separating region, by which an aerosol stream can act on a second baffle unit in order to enhance liquid-gas separator performance, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  
As regarding claims 9-10 and 12, Bozic discloses all of limitations as set forth above.  Bozic discloses the claimed invention except for wherein the baffle unit has a surface region with a surface energy in the range from 15 mN/m to 120 mN/m; wherein a ratio of an entry surface of the inlet nozzle provided in the separating region to a volume of the separating region is in the range from 4:1 mm2/ml to 1:50 mm2/ml and wherein a ratio of an outlet surface of the separating opening to a volume of the gas-liquid separator is in the range from 0.05 mm2/ml to 6 mm2/ml.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose or optimize wherein the baffle unit has a surface region with a surface energy in the range from 15 mN/m to 120 mN/m; wherein a ratio of an entry surface of the inlet nozzle provided in the separating region to a volume of the separating region is in the range from 4:1 mm2/ml to 1:50 mm2/ml and wherein a ratio of an outlet surface of the separating opening to a volume of the gas-liquid separator is in the range from 0.05 mm2/ml to 6 mm2/ml in order to enhance separator performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As regarding claim 11, Bozic discloses all of limitations as set forth above.  Bozic discloses the claimed invention except for wherein the separating region comprises at least two side walls defining, together with an upper end and a gas acceleration unit, a space forming the gas distribution unit, wherein one of the side walls, the gas acceleration unit, or the upper end is formed as a baffle unit, wherein said space is connected to the dividing region by the separating opening, and wherein a distance between two opposite side walls is greater than half a distance of the inlet nozzle from the baffle unit.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the separating region comprises at least two side walls defining, together with an upper end and a gas acceleration unit, a space forming the gas distribution unit, wherein one of the side walls, the gas acceleration unit, or the upper end is formed as a baffle unit, wherein said space is connected to the dividing region by the separating opening, and wherein a distance between two opposite side walls is greater than half a distance of the inlet nozzle from the baffle unit in order to enhance separator performance, since it has been held that the shape of a structural feature is considered a matter of choice would find obvious absent persuasive evidence that particular configuration is significant, see In re Dailey, 149 USPQ 47 and discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 16-30 are also rejected with similar reasons as stated in claims 9-12 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773